Citation Nr: 1235759	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in March 2011.  A transcript of that proceeding has been associated with the claims file.  

In a May 2011 decision, the Board reopened and remanded the Veteran's claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2011 the Veteran testified before a Veterans Law Judge who is presently no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2011), the VLJ who conducts a hearing shall participate in making the final determination of the claim.  In a September 2012 letter, the Board advised the Veteran that the VLJ who conducted the March 2011 hearing was no longer employed by the Board and, as such, he was entitled to have another hearing before the Board if he so desired.  The Veteran responded in September 2012, informing the Board that he wished to appear at a hearing before a VLJ at his local RO. Accordingly, the RO should undertake appropriate action to schedule the Veteran for a Travel Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board at his local RO.  All correspondence pertaining to this matter should be associated with the claim folders.  Thereafter, the RO should take any appropriate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


